          Case 7:09-cr-01022-KMK Document 1069 Filed 05/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Re: Criminal Cases


 20cr273
 11cr630                                                 NOTICE OF TELECONFERENCE
 11cr500                                                       INFORMATION
 09cr1022
 19cr530




KENNETH M. KARAS, United States District Judge:

       For the week of June 1, 2020, the Court will hold all criminal proceedings by telephone.

To access the teleconference, please use the following information:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:     May 29, 2020
            White Plains, New York

                                                          KENNETH M. KARAS
                                                         United States District Judge
